Citation Nr: 0942389	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  07-20 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from September 1940 to 
August 1945.  The Veteran died in August 2005.  The appellant 
is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that denied the appellant's claim of 
entitlement to service connection for the cause of the 
Veteran's death.  A hearing before the undersigned Veterans 
Law Judge at the RO in Portland, Oregon (this RO has 
jurisdiction of the claims folder) was held in March 2009.


FINDINGS OF FACT

1.  The official death certificate shows that the Veteran 
died on August [redacted], 2005.  The Veteran's death certificate 
lists the immediate cause of death as myocardial infarction 
due to congestive heart failure, due to arteriosclerotic 
heart disease.  Other significant conditions listed as 
contributing to death but not resulting in the underlying 
cause included mitral valve disease for 25+ years, and 
diabetes.

2.  At the time of his death, the Veteran was service 
connected for loss of use of bilateral lower extremities 
evaluated as 100 percent disabling, status post right lower 
third fibular fracture with degenerative traumatic changes of 
the right ankle evaluated at 40 percent disabling, 
degenerative arthritis of the right knee evaluated as 30 
percent disabling, degenerative arthritis of the left knee 
evaluated at 30 percent disabling, residuals of a cold injury 
to the right foot with paresthesias evaluated at 30 percent 
disabling, residuals of a cold injury to the left foot with 
paresthesias evaluated at 30 percent disabling, degenerative 
joint disease of the left ankle evaluated as 10 percent 
disabling, residuals of a cold weather injury to the left 
third finger with decreased capillary refill, evaluated as 10 
percent disabling, and the residuals of a cold weather injury 
to the right third and fourth fingers with decreased 
capillary refill, evaluated as 10 percent disabling.

3.  Myocardial infarction, congestive heart failure, 
arteriosclerotic heart disease, mitral valve prolapse, and 
diabetes were not present in service, manifested within one 
year after discharge, or etiologically related to service; 
and the preponderance of the evidence is against a finding 
that the Veteran's service-connected disabilities caused or 
contributed substantially or materially to his death. 


CONCLUSION OF LAW

A disability incurred or aggravated in service, a disability 
that may be presumed to have been incurred in service, or a 
disability that is otherwise related to service did not cause 
or contribute substantially or materially to the cause of the 
Veteran's death.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the context of a claim for dependency and indemnity 
compensation (DIC) benefits benefits, 38 U.S.C.A. § 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).

In correspondence dated September 2005 and February 2006, the 
RO notified the appellant of: information and evidence 
necessary to substantiate the claim for service connection 
for the cause of the Veteran's death; information and 
evidence that VA would seek to provide; and information and 
evidence that the appellant was expected to provide.  The 
appellant was instructed to submit any evidence in her 
possession that pertained to this claim.  However, neither 
letter included a specific statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his death.  These things were addressed in the June 2007 
statement of the case, and were discussed during the March 
2009 hearing.  Thus it is apparent that the appellant had 
actual knowledge of the conditions the Veteran was service-
connected for during his lifetime.   Thus, there is no 
prejudice to the appellant due to this lack of notice.  

VA has done everything reasonably possible to assist the 
appellant with respect to her claim for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2009).  Service and VA, as well as private 
medical records, have been associated with the claims file.  
All identified and available treatment records have been 
secured.  Several medical opinions were obtained in 
conjunction with this claim.  The duties to notify and assist 
have therefore been met.

The official death certificate shows that the Veteran died on 
August [redacted], 2005.  The Veteran's death certificate lists the 
immediate cause of death as myocardial infarction due to 
congestive heart failure, due to arteriosclerotic heart 
disease.  Other significant conditions listed as contributing 
to death but not resulting in the underlying cause included 
mitral valve disease for 25+ years, and diabetes.

During the Veteran's lifetime, he was service connected for 
loss of use of bilateral lower extremities evaluated as 100 
percent disabling, status post right lower third fibular 
fracture with degenerative traumatic changes of the right 
ankle evaluated at 40 percent disabling, degenerative 
arthritis of the right knee evaluated as 30 percent 
disabling, degenerative arthritis of the left knee evaluated 
at 30 percent disabling, residuals of a cold injury to the 
right foot with paresthesias evaluated at 30 percent 
disabling, residuals of a cold injury to the left foot with 
paresthesias evaluated at 30 percent disabling, degenerative 
joint disease of the left ankle evaluated as 10 percent 
disabling, residuals of a cold weather injury to the left 
third finger with decreased capillary refill, evaluated as 10 
percent disabling, and the residuals of a cold weather injury 
to the right third and fourth fingers with decreased 
capillary refill, evaluated as 10 percent disabling.  He was 
in receipt of a 100 percent evaluation from February 27, 
2004.

The appellant's contention, as stated in her hearing 
testimony before the Board in March 2009, is that the 
Veteran's residuals of his service connected cold injury 
caused or contributed materially to his coronary artery 
disease, and generally impaired his health, which led to his 
fatal myocardial infarction

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

A service connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b). To be considered a 
contributory cause of death, it must be shown that the 
service connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1).  It is not sufficient to show that the service 
connected disability casually shared in producing death; 
rather, a causal connection must be shown.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 3.312.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4) (2009); 
Lathan v. Brown, 7 Vet. App. 359 (1995).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability.  However, 
when the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

As noted above, the cause of the Veteran's death as listed on 
his death certificate is myocardial infarction due to 
congestive heart failure, due to arteriosclerotic heart 
disease.  Other significant conditions listed as contributing 
to death but not resulting in the underlying cause included 
mitral valve disease for 25+ years, and diabetes.

In this regard, the Board notes that the evidence of record 
does not show that any of these disabilities is related to 
service.  There is no medical evidence of record showing that 
these were incurred in service, or until many years after 
service.  The Veteran's medical records dated close in time 
to his death do not show any evidence that these disabilities 
are directly related to service.

However, as noted above, the appellant's main contention is 
that the Veteran's service connected cold injuries caused 
vascular damage that eventually led to his congestive heart 
disease and fatal myocardial infraction.  However, the Board 
finds that the preponderance of evidence indicates that the 
Veteran's cause of death was also not related to his service 
connected cold injury residuals.

A June 1992 letter from a private physician indicated that he 
recalled treating the Veteran some 25 years prior.  He 
indicated that he recalled the Veteran consulting him 
regarding his feet, and the physician indicated that he 
recalled the Veteran, at that time, having some circulatory 
problems related to his military service, having been frozen 
while in the service.  He indicated that the Veteran had 
obvious scars and diminished circulation from approximately 
the lower one half of the leg down to and including the toes.  
It was also noted that he had developed diabetes and a heart 
condition, however, the physician indicated that it would 
appear that the conditions now found in his feet directly 
related to a freezing injury in service.  The examiner 
indicated that the diagnosis would be arteriosclerotic 
vascular disease secondary to trauma of freezing.  The Board 
recognizes this opinion, however, it appears to relate only 
to circulatory problems in the feet, and not any overall 
cardiac condition such as arteriosclerotic heart disease.

An April 2004 report of VA examination indicated that the 
Veteran did have established peripheral vascular disease, 
which was related to his diabetes.

Also noted is an April 2007 statement from a VA nurse 
practitioner who reviewed the Veteran's claims file.  She 
indicates that it was not likely that the Veteran's cause of 
death was secondary to his service connected cold injuries.  
In support of this, she indicated that the macrovascular 
complications that the Veteran had were more likely secondary 
to his diabetes, since cold injuries affected the 
microvascular system.  She noted that the Veteran had heart 
disease early on as well as mitral valve disease requiring a 
valve replacement, as well as atrial fibrillation and a 
stroke requiring anticoagulation, which were independent of 
his cold injury.  She also indicated that atherosclerotic 
vascular disease means that the Veteran experienced 
thickening or loss of elasticity of the arterial walls, in 
this case in the toes from the cold injury.  The injury to 
the toes does not extend to the heart, and the heart disease 
is therefore not secondary to the cold injury.

Finally, the Board notes that a VHA opinion was obtained in 
July 2009.  That physician noted the Veteran's medical 
history in the claims file.  After a thorough review of the 
evidence, that physician indicated that it was his opinion 
that none of the Veteran's service connected disabilities, 
including his cold injuries, caused or contributed to the 
Veteran's death.  In support of this, the physician indicated 
that the cause of coronary artery disease has several well 
defined risk factors such as diabetes, elevated lipids, 
hypertension, tobacco use, and positive family history.  The 
examiner noted that the Veteran's medical history showed at 
least the first 4 risk factors.  The examiner also indicated 
that he had reviewed the medical literature and found no 
evidence stating that cold injury could cause coronary artery 
disease.

The physician noted a statement from a private physician in 
1992, as stated above, who indicated that the Veteran had a 
circulatory problem related to military service, however, the 
physician indicated that it was his belief that this 
statement referred to small vessel disease in the Veteran's 
feet and not to macrovascular disease or coronary artery 
disease.  Therefore, the physician indicated that the 
Veteran's coronary artery disease which led to his death was 
not caused by or a result of his service connected cold 
injuries.

The Board does not doubt the sincerity of the appellant's 
belief that her husband's death is related to service, and is 
mindful of his exemplary service.  However, the Board finds, 
considering all evidence of record, that the preponderance of 
the evidence of record is against linking the Veteran's death 
to service, to include as related to his service connected 
residuals of his cold injuries.  As such, the Board has no 
choice but to find that the preponderance of the evidence of 
record is against a finding that the Veteran's death is 
related to service.

The Board points out that the appellant has also argued that 
she should be entitled to death benefits under 38 U.S.C.A. 
§ 1318, as she believes the Veteran's service connected 
disabilities were severe enough to warrant a 100 percent 
rating for at least 10 years prior to the Veteran's death.  
Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased Veteran's surviving spouse in the same manner as if 
the Veteran's death is service-connected, even though the 
Veteran died of nonservice-connected causes, if the Veteran's 
death was not the result of his or her own willful 
misconduct, and at the time of death the Veteran was 
receiving, or was entitled to receive, compensation for a 
service-connected disability that (1) was rated by VA as 
totally disabling for a continuous period of at least 10 
years immediately preceding death; (2) was rated by VA as 
totally disabling continuously since the Veteran's release 
from active duty, and for a period of not less than five 
years immediately preceding death; or (3) was rated by VA as 
totally disabling for a continuous period of not less than 
one year immediately preceding death if the Veteran was a 
former prisoner of war who died after September 30, 1999.  
38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

With regard to whether or not the Veteran was "entitled to 
receive" compensation for service-connected disabilities 
rated by VA as totally disabling for any period of time prior 
to his death, the Board notes that on January 21, 2000, VA 
amended 38 C.F.R. § 3.22, the implementing regulation for 38 
U.S.C.A. § 1318, to restrict the award of DIC benefits to 
cases where the Veteran, during his or her lifetime, had 
established a right to receive total service-connected 
disability compensation for the period of time required by 38 
U.S.C.A. § 1318, or would have established such right but for 
clear and unmistakable error (CUE) in the adjudication of a 
claim or claims. See 65 Fed. Reg. 3,388 (Jan. 21, 2000).  In 
this case, there has been no allegation of CUE in any rating 
adjudication during the Veteran's lifetime.

The Board notes that 38 C.F.R. § 3.22, as amended in January 
2000, specifically prohibits "hypothetical entitlement" as an 
additional basis for establishing eligibility.  As such, 
entitlement to DIC benefits on a hypothetical basis is not 
for consideration here.  As the veteran was only actually 
service connected at a 100 percent evaluation for 
approximately a year prior to his death, the Board finds 
therefore that entitlement to death benefits is also not 
warranted under 38 U.S.C.A. § 1318.

The Board notes that the phrase "entitled to receive" also 
contemplates a situation in which additional service 
department records, existing at the time of a prior VA 
decision but not previously considered by VA, provide a basis 
for reopening a claim finally decided during the Veteran's 
lifetime and awarding a total service-connected disability 
rating retroactively.  See 38 C.F.R. § 3.22(b)(2); National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 476 F.3d 872 (Fed. Cir. 2007) (NOVA III).  
However, in this case, no such additional service department 
records have been identified.

Thus, the Board finds that the preponderance of the evidence 
is against a grant of entitlement to service connected death 
benefits, either as directly related to service, as secondary 
to the Veteran's service connected disabilities, or under a 
hypothetical theory of entitlement under 38 U.S.C.A. § 1318.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


